Title: To George Washington from William Stoy, 19 October 1797
From: Stoy, William
To: Washington, George



Excellent Sir
Lebanon Dauphin CountyPensylvania octobr 19th 1797.

your Excellency’s kind letter dated octobr 14th hath been handed to me by Christopher your man. he is in no danger on account of that bite, Since he hath taken my medicin. I have cured more than five hundred Simply bit, and more than 20 people that felt all the Symptoms of Madness, you may rest assured Christopher

is Safe, he hath taken his dose very well in my presence for the first time, your man tells me you have applied Cauterisation. you have done no harm with it. for actual cauterisation hath been considered from old times, by our best physicians, as a good and rational remedy in our present case. Mercury, whatever use may be made of it, is almost every where a nonsense, the right and best and only praeparation of mercury which is harmless, is a Secret to most chymist. Mr Mars teller in alexandria can Shew you Six affidavids relating to my cure I remain with all possible respect. your Excellencys most humble & obednt Servant

W. Stoy

